Case: 21-40500    Document: 00516418103        Page: 1    Date Filed: 08/03/2022




          United States Court of Appeals
               for the Fifth Circuit                             United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                   August 3, 2022
                                No. 21-40500
                                                                   Lyle W. Cayce
                                                                        Clerk

   Lisa Marie Searcy,

                                                         Plaintiff—Appellant,

                                    versus

   Henry Trochesset; Patricia Grady; Joann Fentanes;
   Texas Board of Pardons and Paroles; Nicole Olsen;
   Haley Sloss; Jack Roady, Galveston County District
   Attorney; Jim Yarbrough, Galveston Mayor; Justice
   Ken Thompson Frost, Fourteenth Court of Appeals;
   Court of Criminal Appeals; Mark Henry, County Judge;
   Mark Aronowitz; Texas Commission on Jail Standards,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                     for the Southern District of Texas
                           USDC No. 3:21-CV-54


   Before Richman, Chief Judge, and Ho and Engelhardt, Circuit
   Judges.
Case: 21-40500         Document: 00516418103         Page: 2   Date Filed: 08/03/2022

                                      No. 21-40500


   Per Curiam:*
          Lisa Searcy, a Galveston County Jail inmate, filed a 42 U.S.C. § 1983
   civil rights complaint against a myriad of defendants raising numerous claims
   including retaliation, obstruction of access to courts, prosecutorial
   misconduct, and ineffective assistance of counsel, among other requests for
   relief. The district court dismissed Searcy’s suit with prejudice under 28
   U.S.C. § 1915A. Searcy filed a notice of appeal. We affirm.
                                           I
          Searcy filed a civil-rights complaint alleging that she was a “victim of
   police and state corruption.” She asked the district court to dismiss the
   criminal charges against her, release her from custody, and grant her an
   injunction against further prosecution and an order of expunction. She also
   requested an order terminating the employment and disbarring or revoking
   the licenses held by the attorney-defendants.
          The district court scrutinized Searcy’s pleadings under the Prison
   Litigation Reform Act. Section 1915A(b) of the Act requires the court to
   dismiss the complaint if it “is frivolous, malicious, or fails to state a claim
   upon which relief may be granted,” or “seeks monetary relief from a
   defendant who is immune from such relief.” 1
          The district court determined that Searcy could not sue governmental
   agencies, such as the Texas Board of Pardons and Paroles, state court judges
   and state prosecutors because they were immune from suit. In addition, the
   court determined that Searcy’s claims against her defense attorneys should
   be dismissed because criminal defense attorneys, even those appointed by the
   court, are not state actors for purposes of a § 1983 suit. The court also


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
          1
              28 U.S.C. § 1915A(b).




                                           2
Case: 21-40500          Document: 00516418103        Page: 3   Date Filed: 08/03/2022




                                      No. 21-40500


   concluded that Searcy had not demonstrated that either Mayor Yarbrough or
   a state court judge implemented a policy that resulted in a deprivation of her
   civil rights.
           The district court held that it lacked the power to grant injunctive
   relief to Searcy in her state court proceedings and that it lacked authority to
   dismiss her pending state criminal charges. To the extent Searcy sought a
   release from custody, the court explained that a habeas application was the
   correct method by which to seek such relief but declined to recharacterize
   her § 1983 suit as a habeas application. The court therefore dismissed
   Searcy’s suit with prejudice under § 1915A.
           The court also ordered that the dismissal count as a “strike” under 28
   U.S.C. § 1915(g). Section 1915(g) bars a prisoner from proceeding in forma
   pauperis (IFP) in a civil action or appeal “if the prisoner has, on 3 or more
   prior occasions, while incarcerated or detained in any facility, brought an
   action or appeal in a court of the United States that was dismissed on the
   grounds that it is frivolous, malicious, or fails to state a claim upon which
   relief may be granted, unless the prisoner is under imminent danger of serious
   physical injury.” 2
           The district court granted Searcy leave to proceed IFP on appeal.
   Searcy appeals the dismissal of her suit.
                                           II
           Because the district court dismissed Searcy’s complaint for failure to
   state a claim, as frivolous, and on the ground of immunity, this court reviews




           2
               28 U.S.C. § 1915(g).




                                           3
Case: 21-40500           Document: 00516418103               Page: 4      Date Filed: 08/03/2022




                                            No. 21-40500


   the dismissal de novo. 3 When reviewing a dismissal for failure to state a
   claim, the court “accept[s] all well-pleaded facts as true and view[s] those
   facts in the light most favorable to the plaintiff.” 4 Nonetheless, a complaint
   will not proceed unless it “contain[s] sufficient factual matter, accepted as
   true, to state a claim to relief that is plausible on its face.” 5 This court will
   “not accept as true conclusory allegations, unwarranted factual inferences,
   or legal conclusions.” 6
           To state a claim under § 1983, a plaintiff must allege a violation of a
   right, privilege, or immunity secured by the Constitution or laws of the
   United States and must demonstrate that the alleged deprivation was
   committed by a state actor, that is, a person acting under color of state law. 7
           Searcy sued the Texas Board of Pardons and Paroles, the Texas
   Commission on Jail Standards, and the Texas Court of Criminal Appeals.
   She also sued other state court judges as well as state prosecutors involved
   with her pending criminal charges. Searcy only generally asserts that these
   agencies and entities are not immune under the Eleventh Amendment but
   does not address the district court’s conclusions that they are
   instrumentalities of the State of Texas. 8 She similarly fails to explain why the


           3
            See Carlucci v. Chapa, 884 F.3d 534, 537 (5th Cir. 2018); Perez v. United States,
   481 F. App’x 203, 206 (5th Cir. 2012) (per curiam) (unpublished).
           4
               Whitley v. Hanna, 726 F.3d 631, 637 (5th Cir. 2013).
           5
               Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and citation
   omitted).
           6
             Gentilello v. Rege, 627 F.3d 540, 544 (5th Cir. 2010) (quoting Plotkin v. IP Axess
   Inc., 407 F.3d 690, 696 (5th Cir. 2005)).
           7
               Bryant v. Military Dep’t of Miss., 597 F.3d 678, 686 (5th Cir. 2010).
           8
             Champagne v. Jefferson Par. Sheriff’s Off., 188 F.3d 312, 313 (5th Cir. 1999)
   (“Whether an entity is covered by a State’s Eleventh Amendment immunity turns on the
   entity’s (1) status under state statutes and case law, (2) funding, (3) local autonomy,




                                                   4
Case: 21-40500           Document: 00516418103              Page: 5         Date Filed: 08/03/2022




                                            No. 21-40500


   state prosecutors and state judges are not entitled to immunity. 9 By failing to
   contest adequately the district court’s reasons for concluding that these
   agencies, entities, and judicial officers were entitled to immunity, she has
   forfeited these claims. 10
           As to Searcy’s claims against her defense attorneys, court-appointed
   lawyers are not state actors for § 1983 purposes when they are performing
   traditional functions as counsel in a criminal proceeding. 11 There is no
   indication that Searcy’s attorneys were serving in any other function than
   that of a traditional criminal defense attorney when representing her.
   Therefore, the district court did not err by dismissing Searcy’s claims against
   her defense attorneys. 12
           Next, Searcy generally asserts that Mayor Yarbrough is not immune
   from her § 1983 claims. But she does not address the district court’s
   conclusion that there was no evidence Mayor Yarbrough, as a supervisory
   official, implemented a policy that resulted in a deprivation of her civil rights.
   An official who did not personally participate in the alleged constitutional
   deprivation is liable under § 1983 only if he “implement[ed] a policy so


   (4) concern with local or statewide problems, (5) ability to sue in its own name, and (6) right
   to hold and use property.”).
           9
             See Boyd v. Biggers, 31 F.3d 279, 284 (5th Cir. 1994) (“Judicial officers are entitled
   to absolute immunity from claims for damages arising out of acts performed in the exercise
   of their judicial functions.”); see also id. at 285 (“Prosecutorial immunity applies to the
   prosecutor’s actions in initiating the prosecution and in carrying the case through the
   judicial process.”).
           10
                See Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir. 1999).
           11
             Polk Cnty. v. Dodson, 454 U.S. 312, 317-19 (1981); see also Mills v. Crim. Dist. Ct.
   No. 3, 837 F.2d 677, 679 (5th Cir. 1988) (“[P]rivate attorneys, even court-appointed
   attorneys, are not official state actors, and generally are not subject to suit under section
   1983.”).
           12
                See Dodson, 454 U.S. at 317-25; Mills, 837 F.2d at 679.




                                                   5
Case: 21-40500           Document: 00516418103                Page: 6        Date Filed: 08/03/2022




                                               No. 21-40500


   deficient that the policy itself is a repudiation of constitutional rights and is
   the moving force of the constitutional violation.” 13 By failing to address the
   district court’s reasons for concluding that Mayor Yarbrough was not subject
   to supervisory liability, she has forfeited this claim. 14
           Searcy’s claim against Sheriff Trochesset similarly fails. The district
   court did not specifically address her claim against Sheriff Trochesset, but
   she does not address this failure and only generally reiterates her claims
   against him in her brief to this court. These conclusory allegations are
   insufficient to establish a facially plausible claim. 15
           Searcy argues that the district court erred in dismissing her § 1983 suit
   without holding an evidentiary hearing. Before dismissing a pro se litigant’s
   case, a district court ordinarily must provide an opportunity to amend the
   complaint to remedy any deficiencies. 16 The primary means that have
   evolved for remedying inadequacies in a prisoner’s pleadings are a Spears 17
   evidentiary hearing or a questionnaire. 18 Those methods are unnecessary,
   however, “if the plaintiff has already pleaded his best case.” 19 Accordingly,
   this court can affirm if the plaintiff fails to state any facts he would have
   alleged in an amended complaint to overcome the deficiencies identified by




           13
              Thompkins v. Belt, 828 F.2d 298, 304 (5th Cir. 1987) (internal quotation marks
   and citation omitted).
           14
                See Hughes, 191 F.3d at 613.
           15
                See Gentilello v. Rege, 627 F.3d 540, 544 (5th Cir. 2010).
           16
                See Brewster v. Dretke, 587 F.3d 764, 767-68 (5th Cir. 2009).
           17
                Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).
           18
                Eason v. Thaler, 14 F.3d 8, 9 (5th Cir. 1994).
           19
                Brewster, 587 F.3d at 768 (internal quotation marks and citation omitted).




                                                    6
Case: 21-40500           Document: 00516418103              Page: 7         Date Filed: 08/03/2022




                                            No. 21-40500


   the district court. 20 Searcy’s conclusory arguments on appeal fail to state any
   facts that she could have alleged or supported with discovery to overcome
   the district court’s specific reasons for dismissing her claims against each
   defendant. She fails to demonstrate that she had not pleaded her best case or
   that the district court erred in failing to conduct a Spears hearing or provide
   any other opportunities to develop her claims.
           Finally, the district court did not err in denying Searcy’s requests to
   dismiss her state charges, to provide injunctive relief in her state court
   proceedings, and to release her from detainment. A federal court may not
   intervene in state court proceedings, such as by dismissing charges, unless
   exceptional circumstances are present. 21 Searcy’s general requests for such
   action are insufficient to establish those circumstances. Similarly, a district
   court has no power to direct state officials in the performance of their duties
   by way of injunctive relief. 22             Lastly, the appropriate mechanism for
   requesting release from detainment is the federal habeas statute. 23
           Searcy has not shown that the district court erred in dismissing her
   § 1983 suit under § 1915A. 24



           20
              See id.; see also Brown v. Taylor, 829 F.3d 365, 370 (5th Cir. 2016) (vacating when
   the record did not reflect that the plaintiff “could not or would not amend his complaint to
   allege more specific facts had the district court informed him of such a deficiency”); cf.
   Rodgers v. Lancaster Police & Fire Dep’t, 713 F. App’x 323, 325 (5th Cir. 2018) (per curiam)
   (unpublished) (affirming dismissal without allowing discovery where the plaintiff did not
   indicate “what discovery would have revealed or how it would have affected the district
   court’s dismissal of her complaint”).
           21
                See Younger v. Harris, 401 U.S. 37, 43-45 (1971).
           22
                 See Moye v. Clerk, Dekalb Cnty. Superior Court, 474 F.2d 1275, 1275-76 (5th
   Cir. 1973).
           23
                See Nelson v. Campbell, 541 U.S. 637, 643 (2004).
           24
                Cf. Carlucci v. Chapa, 884 F.3d 534, 537 (5th Cir. 2018).




                                                   7
Case: 21-40500         Document: 00516418103               Page: 8      Date Filed: 08/03/2022




                                            No. 21-40500


                                                III
           In addition to dismissing Searcy’s suit, the district court also imposed
   a strike against Searcy under § 1915(g).                While Searcy references this
   potential issue, she does not brief it. “Although we liberally construe the
   briefs of pro se appellants, we also require that arguments must be briefed to
   be preserved.” 25 Because Searcy has not preserved this issue, we will not
   reach it.
                                        *        *         *
           For these reasons, we AFFIRM the district court’s order.




           25
             Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993) (quoting Price v. Digital Equip.
   Corp., 846 F.2d 1026, 1028 (5th Cir. 1988)).




                                                 8